DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/25/2022 has been entered. Claims 1, 4, 6-9, 12, 14-17, and 20-23 remain pending in the application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites the limitation “a third input language” in line 2 and “a third tilt direction range” in line 3. Claim 21 depends on claim 1, which recites “a third language” and “a third tilt direction range” in lines 9-10. Claim 21 is therefore indefinite as it is unclear if the limitations of “a third input language” and “a third tilt direction range” refer to the same limitations of claim 1 or a further limitation. For expedited prosecution, “a third input language” in claim 21 shall be interpreted as “a third language” as recited in claim 1, and “a third tilt direction range” in claim 21 shall be interpreted as the same limitation in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9, 12, 14, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al, (Doc. ID US 20180217985 A1), hereinafter Saeki, in view of Kwon (Pub. No. US 2015/0370786 A1) and further in view of Jeter et al. (Jeter L, Mishra S. “Identifying and quantifying the android device users' security risk exposure.” In 2013 International Conference on Computing, Networking and Communications (ICNC) 2013 Jan 28 (pp. 11-17). IEEE), hereinafter Jeter.

Regarding claim 1, Saeki teaches an information switching method (Spec. page 2, [0023], lines 1-4) on an exchange between a first speaker speaking in a first input language and a second speaker speaking in a second input language different than the first input language (Spec. page 2, [0024]), the method comprising: 
obtaining tilting information after a tilt direction of a device changes (Spec. page 2, [0025]; the device detects a change in the attitude of the translation device, i.e. the tilt direction of a device changes, and determines the deice has neared a preset direction, i.e. obtains tilting information of the device); 
searching in a mapping relationship a pre-set tilt direction range corresponding to the tilting information, wherein the mapping relationship includes a first tilt direction range corresponding to the first input language spoken by the first speaker and a second tilt direction range corresponding to the second input language spoken by the second speaker (Spec. page 2, [0025]; the device determines that the presentation direction of the device display has neared a direction set beforehand as a direction towards a second user, i.e. a preset tilt direction, by a predetermined angle, i.e. tilting information. There are at least two preset tilt directions [0027], therefore the device is considered to search the two direction options in order to determine a match. Spec. page 3, [0035]; language information is correlated with the attitude, i.e. the information corresponds to the matched pre-set tilt direction and there is a mapping relationship between the direction range and tilting information. Spec. page 4, [0054], lines 1-6; the language information is pre-set. Paragraphs [0070-0079] of Saeki details the process in which the translation device detects the presentation direction of the device during operation. In particular, the last 6 lines of [0070] details that there is a range the angle of the device can assume when facing the first speaker. Similarly, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker. Paragraph [0083] lines 1-9 state that the language of the speech input is alternating during the operation, and that the determination of the language is made from the attitude of the device. Thus, Saeki can be considered to disclose that the first tilt direction range corresponds to the first input language spoken by the first speaker and a second tilt direction range corresponds to the second input language spoken by the second speaker); and 
switching an input language of the device from the first input language to the second input language in response to determining the tilt direction falls within the second tilt direction range (Spec. page 6, [0083], lines 1-9; the device switches the input language from the first input language to the second input language in response to determining the attitude of the translation device, i.e. the tilt direction. As detailed above, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker).
Saeki does not explicitly teach, however, the use of a third language and a third tilt direction range, or configuring the third language corresponding to the third tilt direction range as null in response to identifying that the third tilt direction range is unneeded.
Kwon (Pub. No. US 2015/0370786 A1) teaches a translation method using a portable device comprising detecting an inclination of the device, setting an input language based on a direction of the inclination of the portable device, translating a user input received via a user input receiver into an output language, and outputting a result of translating the user input into the output language to an output unit (Spec. page 1, [0014]). Kwon further teaches the use of the device to translate between three or more languages (Spec. page 1, [0005]). 
	Adapting Saeki to incorporate the teachings of Kwon discloses the method of claim 1, further comprising wherein the mapping relationship further includes a correspondence between a third language and a third tilt direction range (the mapping relationship between the first tilt direction range corresponding to the first input language and the second tilt direction range corresponding to the second input language as taught by Saeki above, now adapted for use with three speakers and a third language as taught by Kwon on page 1 [0005]; Kwon: Spec. page 5, [0109]; there is a third tilt direction 831 shown in Fig. 8 to correspond to a third region 830 and a third language. Kwon: Spec. page 3, [0062]; there is a predetermined error range for the inclination of the device to begin translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saeki by incorporating the teachings of Kwon. Kwon is considered to be analogous to Saeki as both are directed to translation devices which use the inclination of the display to determine the input language of the speaker and the translation of the input. While Saeki does not explicitly teach the use of the device to translate between three speakers with three different languages, Saeki does teach that the device does not need to be used only between two people (Spec. page 10, [0125]). Additionally, Fig. 3 shows multiple directions the device may be tilted around multiple axes, which do not all correspond to the two people depicted in the figure. Kwon also recognizes the need for a method to facilitate translation between a number of languages other than two, and provides for this need with a method that can translate between three or more languages in addition to 2 languages (Spec. page 1, [0005]). Therefore, it would have been obvious to combine the features of both disclosures to solve the problem of translating between three speakers with three languages.
As stated above, Saeki does teach that the device does not need to be used only between two people (Spec. page 10, [0125]) and Kwon teaches that the device may be used for translating between three or more languages in addition to 2 languages (Spec. page 1, [0005]). Neither Saeki nor Kwon explicitly teach, however, configuring the third language corresponding to the third tilt direction range as null in response to identifying that the third tilt direction range is unneeded.
Jeter discloses an analysis of user behaviors of Androids users, including their security settings and application permissions to identify security threats and solutions (Abstract). Jeter further discloses settings that the user did not use remaining preset to the device default, null (page 14, “3.1 Data Analysis,” para. 2, lines 4-6 and the settings shown in Table 7). 
Further adapting the combination of Saeki and Kwon to incorporate the teachings of Jeter discloses the method of claim 1, further comprising configuring the third language corresponding to the third tilt direction range as null in response to identifying that the third tilt direction range is unneeded (the method as taught above by the combination of Saeki and Kwon for translation with three languages corresponding to three tilt direction ranges, now adapted to incorporate the features as taught by Jeter such that when the third tilt direction range is not being used, i.e. unneeded, as shown in Kwon Fig. 7 when 2 tilt direction ranges are being used in contrast to Fig. 8 when three or more tilt direction ranges are being used, the setting corresponding to the configuration of the third language is null as the unused user settings are configured in Jeter page 14, “3.1 Data Analysis,” para. 2, lines 4-6 and the settings shown in Table 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Saeki and Kwon by incorporating the teachings of Jeter. Jeter is considered to be analogous as the reference is considered to be reasonably pertinent to the problem of device setting configuration according to the needs of the user (Jeter notes that the gathered data supports the assertion that users are not actively using main security mechanisms available on the device). As described above, Saeki allows for the use of the device to facilitate conversation between more than two people and Kwon has support for people using only two languages and two corresponding tilt direction ranges or three or more such languages and tilt direction languages. Thus, in the state of using two languages and corresponding tilt direction ranges, unused settings for the use of the device with a third or more languages and tilt direction ranges must be disabled. The features of Jeter in which unused settings are set to null provide a method to configure the setting of unneeded languages, therefore, it would have been obvious to combine the features of the disclosures to solve the problem of configuring a language for an unneeded tilt direction.

Regarding claim 4, the combination of Saeki, Kwon, and Jeter further teaches the method of claim 1, further comprising: 
collecting voice data in the second input language from the second speaker (Saeki: Spec. page 6, [0083], lines 1-3; the two people in conversation with the device alternately speak and input language to the device also alternates, therefore the device collects voice data in the second input language from the second speaker); 
performing a voice recognition process on the voice data, to extract text information from the voice data (Saeki: Spec. page 6, [0083], lines 9-12; the device performs speech recognition on the voice data. Spec. page 4, [0054], lines 1-6; the result of speech recognition performed on input audio data is text); and 
translating the text information (Saeki: Spec. page 6, [0083], lines 12-14; the device performs translation on the text from the voice data).

Regarding claim 6, the combination of Saeki, Kwon, and Jeter teaches the method of claim 1, further comprising generating the mapping relationship, including: 
receiving a user configuration command prior to receiving an input in the second input language from the second speaker (Paragraphs [0085-0087] of Saeki detail the process for the user to configure the settings of the device for translation, such as setting the languages for use. In particular, paragraph [0087] details that the first language can be a “prescribed value.” By its broadest reasonable interpretation, this can be considered to mean that the language was configured by user command prior to use during a conversation); and 
establishing the mapping relationship according to the user configuration command (Saeki: Spec. page 6, [0083], lines 1-9; “first language” and “second language” correlate to the language information mapped to each of the preset tilt directions. Spec. page 7, [0085]; the user changes the “first language” and “second language” to map different languages, i.e. pre-set information, to the preset tilt directions, i.e. establishes the mapping relationship according to the user configuration command).

Regarding claim 9, the claim is directed to an electronic device comprising a memory and one or more programs stored in the memory, wherein instructions contained in the one or more programs are executed by one or more processors to perform the claimed functions of claim 1. The combination of Saeki, Kwon, and Jeter teaches an electronic device comprising a memory and one or more programs stored in the memory, wherein instructions contained in the one or more programs are executed by one or more processors (Saeki: Spec. page 10, [0139]) to perform the functions described above with respect to claim 1. Therefore claim 9 is rejected under the same grounds.

Regarding claim 12, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 17, the combination of Saeki, Kwon, and Jeter further teaches a non-transitory computer readable storage medium storing computer instructions (Saeki: Spec. page 10, [0139]) that, when being executed by a processor of an electronic device, cause the processor to perform a method (Spec. page 2, [0023], lines 1-4) on an exchange between a first speaker speaking in a first input language and a second speaker speaking in a second input language different than the first input language (Spec. page 2, [0024]), the method comprising: 
obtaining tilting information after a tilt direction of a device changes (Spec. page 2, [0025]; the device detects a change in the attitude of the translation device, i.e. the tilt direction of a device changes, and determines the deice has neared a preset direction, i.e. obtains tilting information of the device); 
searching in a mapping relationship a pre-set tilt direction range corresponding to the tilting information, wherein the mapping relationship includes a first tilt direction range corresponding to the first input language spoken by the first speaker and a second tilt direction range corresponding to the second input language spoken by the second speaker (Spec. page 2, [0025]; the device determines that the presentation direction of the device display has neared a direction set beforehand as a direction towards a second user, i.e. a preset tilt direction, by a predetermined angle, i.e. tilting information. There are at least two preset tilt directions [0027], therefore the device is considered to search the two direction options in order to determine a match. Spec. page 3, [0035]; language information is correlated with the attitude, i.e. the information corresponds to the matched pre-set tilt direction and there is a mapping relationship between the direction range and tilting information. Spec. page 4, [0054], lines 1-6; the language information is pre-set. Paragraphs [0070-0079] of Saeki details the process in which the translation device detects the presentation direction of the device during operation. In particular, the last 6 lines of [0070] details that there is a range the angle of the device can assume when facing the first speaker. Similarly, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker. Paragraph [0083] lines 1-9 state that the language of the speech input is alternating during the operation, and that the determination of the language is made from the attitude of the device. Thus, Saeki can be considered to disclose that the first tilt direction range corresponds to the first input language spoken by the first speaker and a second tilt direction range corresponds to the second input language spoken by the second speaker); and 
switching an input language of the device from the first input language to the second input language in response to determining the tilt direction falls within the second tilt direction range (Spec. page 6, [0083], lines 1-9; the device switches the input language from the first input language to the second input language in response to determining the attitude of the translation device, i.e. the tilt direction. As detailed above, the last 4 lines of [0079] describe a range that the angle can assume towards the second speaker), 
wherein the method further comprises generating the mapping relationship, including: 
respectively configuring, based on a user configuration command (Paragraphs [0085-0087] of Saeki detail the process for the user to configure the settings of the device for translation, such as setting the languages for use), a first correspondence between the first tilt direction range and the first input language and a second correspondence between the second tilt direction range and the second input language, to generate the mapping relationship (Saeki: Spec. page 6, [0083], lines 1-9; “first language” and “second language” correlate to the language information mapped to each of the preset tilt directions. Spec. page 7, [0085]; the user changes the “first language” and “second language” to map different languages to the tilt directions, i.e. generates the mapping relationship according to the user configuration command), wherein a third language corresponding to an unneeded tilt direction range other than the first and second tilt direction ranges is preset as null at a time of shipment of the electronic device and does not need the user configuration command (the method as taught above by the combination of Saeki and Kwon for translation with three languages corresponding to three tilt direction ranges, now adapted to incorporate the features as taught by Jeter such that when the third tilt direction range is not being used, i.e. unneeded, as shown in Kwon Fig. 7 when 2 tilt direction ranges are being used in contrast to Fig. 8 when three or more tilt direction ranges are being used, the setting corresponding to the configuration of the third language is null as the unused user settings are configured in Jeter page 14, “3.1 Data Analysis,” para. 2, lines 4-6 and the settings shown in Table 7. As the settings configured to null in Jeter are described as unaltered, under its broadest reasonable interpretation, this can be considered preset as null at a time of shipment of the electronic device. Thus the user would not need to configure the command as null for the third language corresponding to an unneeded tilt direction range).

Regarding claim 20, the claim is directed to the storage medium of claim 17 corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 21, the combination of Saeki, Kwon, and Jeter teaches all of the claimed elements of claim 1 as detailed above. The combination further discloses the method of claim 1, wherein a third speaker joins the exchange and speaks a third input language different than the second input language (the method for translating between two speakers as taught by Saeki on page 2 [0024], now adapted for use with three speakers and a third language as taught by Kwon on page 1 [0005]), the mapping relationship further includes a third tilt direction range corresponding to the third input language (Kwon: Spec. page 5, [0109]; there is a third tilt direction 831 shown in Fig. 8 to correspond to a third region 830 and a third language. Kwon: Spec. page 3, [0062]; there is a predetermined error range for the inclination of the device to begin translation), and the method further comprises: 
obtaining a second tilt direction of the device after the second speaker speaks (the method of Saeki for obtaining a tilt direction after a speaker speaks as detailed above with respect to claim 1, now adapted to the three speakers of Kwon such that the tilt direction is a second tilt direction obtained after the second speaker speaks); 
determining the second tilt direction falls within the third tilt direction range corresponding to the third input language according to the mapping relationship (the method according to Saeki above with respect to claim 1 for determining that the tilt direction falls within a tilt direction range corresponding to an input language according to a mapping relationship, now adapted to the three speakers of Kwon such that the tilt direction range is the third tilt direction range corresponding to the third input language); and 
switching the input language of the device from the second input language to the third input language (the method for translation including switching the input language of the device as taught by Saeki with respect to claim 1 above, now adapted to the three speakers and three languages of Kwon such that the device switches the input language of the device from the second input language to the third input language).

Regarding claim 22, the combination of Saeki, Kwon, and Jeter further discloses the method of claim 6, wherein the user configuration command as received includes a first command of establishing a correlation between a pre-set tilt direction range and a pre-set language (as taught above by the combination with respect to claim 6) and includes a second command of establishing a correlation respectively between two pre-set tilt direction ranges and two pre-set languages (the method of Saeki for using a user command to establish a correlation between a pre-set tilt direction range and a pre-set language now adapted to be used with two additional pre-set tilt direction ranges and two additional pre-set languages to account for the third tilt direction and third language as taught by Kwon).

Regarding claim 23, the combination of Saeki, Kwon, and Jeter further teaches the method according to claim 22, further comprising: saving the correlation established via the first command and saving the correlation established via the second command (the saving of command-tilt direction correlation settings as shown by Saeki in Fig. 2A and on page 6 [0083] lines 3-9, now adapted to save the first command and the second command correlating to the third tilt direction and third language as taught by Kwon).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Kwon and Jeter and further in view of Cuthbert et al, (Doc. ID US 9355094 B2), hereinafter Cuthbert.

Regarding claim 7, the combination of Saeki, Kwon, and Jeter teaches all of the claimed elements of claim 1 as detailed above, however the combination does not explicitly disclose wherein the method further comprises updating the mapping relationship, according to geographic location information.
Cuthbert teaches a system for switching between a first mode and a second mode on a client device based on the detected delimiter motion of the client device, without requiring physical interaction for the switching from the second user. The first mode corresponds to speech from a first user in a first language, while the second mode corresponds to second language of a second user, and the device performs speech recognition on the speech to switch the input from the first language to the second language (Spec. Col. 1, lines 46-61). Cuthbert further teaches that the languages may be set based on a determination of the language spoken at a determined geographical location of the client device (Spec. Col. 3, lines 36-39). 
Adapting the combination of Saeki, Kwon, and Jeter to incorporate the teachings of Cuthbert discloses the method of claim 6, further comprising: updating the mapping relationship according to geographic location information (Cuthbert, Spec. Col. 3, lines 36-39; the device determines its current geographical location to determine the language spoken at that geographic location, i.e. information matching the geographic location information. The method of configuration control of Saeki as detailed in claim 6 above is now adapted to update the language mapping using the location based approach detailed in Cuthbert in which the translation app sets a default second language based on the information matching the geographic location information Spec. Col. 3, lines 36-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by incorporating the teachings of Cuthbert. Both Saeki and Cuthbert are directed to a translation device which translates spoken input from one language to a second language based on the motion of a user’s device. Saeki provides for the user to change the mapping of the language to the tilt directions by manual input (Spec. page 7, [0085], lines 6-9), however Saeki recognizes that manual input operations impede smooth conversation (Spec. page 1, [0003], lines 4-7). Cuthbert remedies this by providing a method by which the languages may be set without requiring user input. Therefore, it would have been obvious to combine the features of the disclosures to allow for a natural flow of conversation and improved user experience. 

Regarding claim 8, the combination of Saeki, Kwon, and Jeter teaches all of the claimed elements of claim 1 as detailed above, however the combination does not explicitly disclose wherein the method further comprises performing a reminder operation, the reminder operation including at least one of vibration or a visual indicator.
Cuthbert teaches a system for switching between a first mode and a second mode on a client device based on the detected delimiter motion of the client device, without requiring physical interaction for the switching from the second user. The first mode corresponds to speech from a first user in a first language, while the second mode corresponds to second language of a second user, and the device performs speech recognition on the speech to switch the input from the first language to the second language (Spec. Col. 1, lines 46-61). Cuthbert further teaches the use of a visual indicator, the caption “listening,” to indicate the device is waiting for speech input from the user (Spec. Col. 3, lines 59-63).
Adapting the combination of Saeki, Kwon, and Jeter to incorporate the teachings of Cuthbert discloses the method of claim 1, further comprising: 
performing a reminder operation, the reminder operation including at least one of vibration or a visual indicator (the translation device of Saeki, now adapted to use the visual indicator of Cuthbert on the display to serve as a reminder to the user that the device is in listening mode Spec. Col. 3, lines 59-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by incorporating the teachings of Cuthbert. Both Saeki and Cuthbert are directed to a translation device which translates spoken input from one language to a second language based on the motion of a user’s device. Given the overlap, in particular the recording of user’s speech, incorporation of the features of Cuthbert into Saeki would have been predictable to one of ordinary skill in the art at the time of filing. As the state of the device taught by Saeki will not transition until the device reaches a certain degree of difference in angle from the presentation direction (Spec. page 7, [0094]), the incorporation of the visual indicator as taught by Cuthbert would cue the user that the device was in the correct position to begin the translation process. 

Regarding claim 15, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 16, the claim is directed to the electronic device of claim 9 corresponding to the claimed method of claim 8 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (Doc ID US 8228292 B1) teaches systems and techniques for mode switching using motion-based inputs to a computing device, including a flipping motion and tilting of the device (Spec. Col. 1 lines 44-55).
Adler et al. (Doc. ID US 20050212751 A1) teaches a motion controlled handheld device for which different gestures are mapped to different predefined commands (Spec. page 1, [0004]).
Lee et al. (Doc. ID EP 3007059 A1) teaches a watch-type mobile terminal which translates audio input from one language to another based on a gesture (Spec. page 2, Col. 2, [0011]).
Zhang et al. (Doc. ID CN 107315740 A) teaches a real-time translation device which accepts voice input, performs voice recognition to identify the language of the input, and, based on inclination of the device, translates the input to a second language and outputs the translated information as speech in the second language.
Zivkovic et al. (Doc. ID. US 2012/0310622 A1) teaches a translation device which can be flipped or tilted to enable translation for communication between people speaking multiple languages (Spec. page 1, [0004]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Thursday 8:00 AM-6:00 PM, Friday 8:00 AM-12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655